                         Case 8:20-ap-00059-MGW               Doc 5       Filed 02/03/20     Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA


                                           PRO MEMO

                                                                 02/03/2020 09:30 AM
                                                                 COURTROOM 8A

HONORABLE MICHAEL WILLIAMSON
CASE NUMBER:                                                     FILING DATE:
8:19-bk-10111-MGW                   Chapter 11                        01/22/2020

ADVERSARY: 8:20-ap-00059-MGW                             Pltf Atty:

                                                         Dft Atty: Alberto F Gomez

DEBTOR:                Summit View, LLC



HEARING:

Valdez v. Summit View, LLC et al

Pretrial Conference on Notice of Removal


APPEARANCES::
Michael Shea & Joseph Southron: Pltf Attys, Al Gomez, Brett Williams, & Jacob Cremer: Dbtr/Def., Douglas Weiland: Pro Se Def.,
Scott Stichter: City of Dade City Def.,
WITNESSES:

EVIDENCE:

RULING:
Pretrial Conference on Notice of Removal - Motion to Dismiss & Motions for Sanctions heard & ruled on by State Ct. Judge -
Orders & Transcript to be filed under Ntc. of filing, Amended C/ to be filed; Status Conf. set for 4/1 @ 10:30 a.m.; Parties to work
on a P/T Order & if can't be agreed to send to Law Clerk, Pending Pltf's M/to Consol. cases set for 4/1 @ 10:30 a.m.
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                8:20-ap-00059-MGW                       Lead BK: 8:19-bk-10111-MGW                       Chapter 11
